Citation Nr: 0331270	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a compensable disability rating for a 
laceration scar on the dorsal aspect of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
February 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which denied the veteran entitlement to service 
connection for a hiatal hernia and a right shoulder disorder.  
This determination also denied the veteran entitlement to an 
increased (compensable) evaluation for his service-connected 
right hand scar.

In a statement dated in February 2002, the veteran has raised 
the issues of entitlement to service connection for a right 
hand disability, hypertension and diabetes mellitus as 
secondary to Agent Orange exposure.  These issues have not 
been developed for appellate review and are referred to the 
RO for action deemed appropriate. 


REMAND

There has been a change in the rating criteria applicable to 
the veteran's service-connected laceration scar of the right 
hand.  The VA has issued revised regulations concerning the 
sections of the Rating Schedule that deal with skin 
disorders.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Regulations which were revised did not including 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which contains the criteria 
under which the veteran's skin disorder has been rated by the 
RO.  However, the Board observes that alternative diagnostic 
codes potentially applicable in evaluating the service-
connected scar have been revised .  Where the law or 
regulation has changed while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The RO has adjudicated the 
veteran's service-connected laceration scar only under the 
criteria for rating scars prior to the revisions made in 
2002.  The Board believes a new dermatology examination is 
required to assess the severity of the veteran's laceration 
scar disorder under the new rating criteria.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.359(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants who claims are 
prematurely denied short of the statutory one year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

This case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
laceration scar of the right hand.  The 
clams folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
describe the veteran's service-connected 
laceration scar in detail including the 
area in square inches of the hand 
affected by the service-connected 
condition.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration, ulceration, 
tissue loss or damage, instability, and 
whether or not the condition imposes any 
limitation on function or motion.  .  

3.  The veteran must be given adequate 
notice of the requested examination and 
is hereby advised that his failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claim should be 
adjudicated with consideration of 
38 C.F.R. § 3.655 (2003).  A copy of all 
notifications must be associated with the 
claims folder.  

4.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for a right hand 
scar as well as the issues of entitlement 
to service connection for a hiatal hernia 
and a right shoulder disorder, if 
appropriate.  If any of the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case and 
afforded the applicable time to respond.  

The case should then be returned to the Board for final 
appellate review, if in order.  The purpose of this REMAND is 
to procure clarifying data and to comply with a precedent 
decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



